DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections/Objections
The objections to claims 69 and 78 are withdrawn.  The amendments to the claims overcome the objections.
The rejection of claim 69-78, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, is withdrawn.  The amendments to the claims overcome the rejection.
The rejection of claims 58-78, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments to the claims and Applicant’s arguments are found persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1)  Claims 58-78, as amended or previously presented, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,695,395. Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping non-mutually exclusive scope.
Regarding instant claim 58, patent claim 1 recites, “A method of culturing pluripotent cells through at least one cell division, the method comprising, culturing pluripotent animal cells in the presence of a sufficient amount of: (a) a compound selected from one or more of a MEK inhibitor, an Erk inhibitor, a p38 inhibitor, and an FGF receptor inhibitor; (b) a GSK3.beta. inhibitor; and (c) nutrients; to allow for at least one cell division while maintaining cell pluripotency.”  Patent claim 1 does not further recite “wherein the pluripotent cells have been contacted with a histone demethylase inhibitor” as recited in instant claim 58.  However, this wherein clause is not an active step in the method and is written in the past tense.  Thus the breadth of the recited wherein clause encompasses contacting the pluripotent cell with the histone demethylase inhibitor prior to the method of culturing as claimed and is solely descriptive of the pluripotent stem cell state prior to the claimed culture method.  The cell being cultured in the method is a recited solely to be a pluripotent animal cell. As such the prior treatment of the pluripotent animal cell does not appear to structurally/functionally distinguish the starting material pluripotent animal cell of the instant claim from pluripotent animal cell of the patent claim.  As such, given its broadest reasonable interpretation, the claim instant claim 58 is an obvious variant of the patent claim because the prior treatment of the starting material pluripotent stem cell is not an active step in the method and does not alter the required pluripotent function of the starting material pluripotent animal cell and the end-product cell.  Thus instant claim 58 is an obvious variant of patent claim 1.  
	Regarding claim 59, patent claim 1 does not recite the use of a histone demethylase inhibitor and thus does not require a histone demethylase.  Thus the breadth of patent claim 1 encompasses a culturing step that is substantially free of the histone demethylase inhibitor as claimed.
	Regarding claim 60, patent claim 3 specifies the GSK inhibitor is CHIR99021.  Thus instant claim 60 is an obvious variant of patent claim 3 for reasons discussed above.
	Regarding claim 61, patent claim 2 recites further comprising culturing the cells in the presence of LIF.  Thus instant claim 61 is an obvious variant of patent claim 2 for reasons discussed above.
	Regarding claim 62, patent claim 4 specifies the compound as a MEK inhibitor.  Thus instant claim 62 is an obvious variant of patent claim 4 for reasons discussed above.
	Regarding claim 63, patent claim 5 specified the MEK inhibitor as PD0325901.  Thus instant claim 63 is an obvious variant of patent claim 5 for reasons discussed above.
	Regarding claims 64 and 65, these claims specify species of the histone demethylase inhibitor.  As discussed above, the limitations of the histone demethylase inhibitor do not structural of functionally impact the claimed method because it is not an active step in the method and does not alter the pluripotent animal cell’s pluripotency (i.e. does not make the starting material cell into a different cell).  As such, claims 64 and 65 are obvious variants of patent claim 1, for reasons discussed above.
	Regarding claim 66, patent claim 6 recites wherein the pluripotent cells are cultured through at least five cell divisions while maintaining cell pluripotency as recited in the instant claim.  As such, instant claim 66 is an obvious variant of patent claim 6 for reasons discussed above.
	Regarding claim 67, patent claim 7 recites further comprising introducing a heterologous nucleic acid into the pluripotent cells and culturing the resulting cells to allow for at least one additional cell division while maintaining pluripotency as recited in the instant claim.  As such, instant claim 67 is an obvious variant of patent claim 7 for reasons discussed above.
	Regarding claim 68, patent claim 8 recites wherein the pluripotent cells are rat, human, non-human primate, ovine, bovine, feline, canine, or porcine cells as recited in the instant claims.  As such, instant claim 68 is an obvious variant of patent claim 8.
	Regarding claim 69, patent claim 1 discloses the an end-product pluripotent cell made by the same method that is structurally and functionally identical to the product by process cells of claim 69.  As such, patent claim 1 renders instant claim 69 obvious.
	Regarding claims 70-78, patent claims 1-8 render these limitations of the process part of the product by process language instant claims 70-78 as discussed above.  Further structural and functions the end-product cell of the methods of claim 1-8 are the same as instant claims 70-78, thus rending them obvious.

(2) Claims 58-78, as amended or previously presented, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,906,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patent claim have overlapping, non-mutually exclusive subject matter.
Regarding claim 58, the instant claim and patent claim 1 both recite a method comprising culturing pluripotent cells in the presence of a sufficient amount of: (a) a compound selected from one or more of a MEK inhibitor, an Erk inhibitor, a p38 inhibitor, and an FGF receptor inhibitor; (b) a GSK3beta inhibitor, and (c) nutrients; to allow for at least one cell division while maintaining cell pluripotency.  The patent claim does not recite “wherein the pluripotent cells have been contacted with a histone demethylase inhibitor” as recited in the instant claim.  However, this wherein phrase is being interpreted as previously discussed above.  Thus given it broadest reasonable interpretation does not structurally/functionally limit the instant claim.  As such, patent claim 1 render instant claim 58 obvious.
Regarding claim 59, patent claim 1 does not recite the use of a histone demethylase inhibitor and thus does not require a histone demethylase.  Thus the breadth of patent claim 1 encompasses a culturing step that is substantially free of the histone demethylase inhibitor as claimed.
Regarding claim 60, patent claim 3 specifies the GSK inhibitor is CHIR99021.  Thus instant claim 60 is an obvious variant of patent claim 3 for reasons discussed above.
Regarding claim 61, patent claim 2 recites further comprising culturing the cells in the presence of LIF.  Thus instant claim 61 is an obvious variant of patent claim 2 for reasons discussed above.
Regarding claims 62 and 63, patent claim 4 specified the MEK inhibitor as PD0325901.  Thus instant claims 62 and  63 is an obvious variant of patent claim 4 for reasons discussed above.
Regarding claims 64 and 65, these claims specify species of the histone demethylase inhibitor.  As discussed above, the limitations of the histone demethylase inhibitor do not structural of functionally impact the claimed method.  As such, claims 64 and 65 are obvious variants of patent claim 1, for reasons discussed above.
Regarding claim 66, patent claim 5 recites wherein the pluripotent cells are cultured through at least five cell divisions while maintaining cell pluripotency as recited in the instant claim.  As such, instant claim 66 is an obvious variant of patent claim 5 for reasons discussed above.
Regarding claim 67, patent claim 6 recites further comprising introducing a heterologous nucleic acid into the pluripotent cells and culturing the resulting cells to allow for at least one additional cell division while maintaining pluripotency as recited in the instant claim.  As such, instant claim 67 is an obvious variant of patent claim 6 for reasons discussed above.
Regarding claim 68, patent claim 7 recites wherein the pluripotent cells are rat, human, non-human primate, ovine, bovine, feline, canine, or porcine cells as recited in the instant claims.  As such, instant claim 68 is an obvious variant of patent claim 7.
Regarding claim 69, patent claim 1 discloses the an end-product pluripotent cell made by the same method that is structurally and functionally identical to the product by process cells of claim 69.  As such, patent claim 1 renders instant claim 69 obvious.
	Regarding claims 70-78, patent claims 1-7 render these limitations of the process part of the product by process language instant claims 70-78 as discussed above.  Further structural and functions the end-product cell of the methods of claim 1-8 are the same as instant claims 70-78, thus rending them obvious.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
	Applicant requests that the double patenting rejections be held in abeyance until allowable subject matter has bee indicated.  Applicant’s request is granted.  The double patenting rejections of record are maintained.

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632